DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of record, specifically Nadakuduti et al. (US Patent Application Publication #2020/0015171) teaches a communication circuit, comprising: a first transmitter circuit; and a second transmitter circuit configured to transmit a signal simultaneously with the first transmitter circuit (Paragraph 0040).  
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach wherein when a difference between a requested transmission power and a scheduled power is greater than a predetermined value, the second transmitter circuit is configured to change a transmission power of the second transmitter circuit such that the difference is less than the predetermined value, the scheduled power being a transmission power based on the requested power.
 	Regarding claim 13, the prior art of record, specifically Nadakuduti et al. (US Patent Application Publication #2020/0015171) teaches a control method for a communication circuit that comprises a first transmitter circuit, and a second transmitter circuit configured to transmit a signal simultaneously with the first transmitter circuit (Paragraph 0040).   


Dependent claims 2-12 and 14-19 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugar et al. (US 2004/0121753), Alberth, JR. et al. (US 2014/0044021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132